Title: To George Washington from Lund Washington, 23 July 1783
From: Washington, Lund
To: Washington, George


                        
                            Mt Vernn 23d July 1783
                        
                        Gibsons Deases of Horses
                        The Compleat Horseman or Perfect Farrier by Sir Wm Hope
                        The Sportsman Dictionary or Country Gentlemans Companion
                        Langly on Gardening
                        Millers Gardenars Dictionary
                        Quinsys Dispensatory
                        Advice to the people in general by Doctr Tissot
                        Virginia Laws or Acts of Assembly
                         Do Do by John Mercer
                        Justice of the Peace in 4 Vol: by Richd Burn
                        The Attorneys Pocket Book 2 Vol:
                        Smollets History of England 9 Vol:
                        Annual Register for 1758, 1759, 1760, & 1761
                        Museum Rusticum 6 Vol:
                        A Compleat Body of Husbandry by Thos Hale 4 Vol:
                        Handmaid to the Arts in 2 Vol:
                        Maxwells practicle Husbandry
                        Observation on Husbandry by Edward Lyle 2 Vol:
                        Farmers Compleat guide
                        A new Sistem of Agriculture or a Speedy method of growg
                            Rich
                        Female Fortune Hunters in 3 Vol:
                        Telemachus 2 Vol:
                        Lord Lansdown 3 Vol:
                        Tom Jones—4 Vol:
                        Tour through Great Briton 4 Vol:
                        Bossus Travels through Lousiana 2 Vol:
                        Memorials of the Noted Buck horse 2 Vol:
                        David Ranger 2 Vol:
                        Miltons Poems 2 Vol:
                        Popes Worcks 1st 2d & 5th Vol:
                        Perigrine Pickle
                        Guardian 2 Vol:
                        Spectators
                        History of Virginia
                        History of Algiers
                        Geographical Grammer
                        a Compleat View of the British Customs
                        Young’s Night thoughts
                        Female Fables
                        The Life of Mahomad
                        The Gazeteers
                        Bailys Dictionary
                        Voyage Round the World. Lord Anson
                        Seneca’s Morrals
                        English Grammer
                        Cyrus’s Travels
                        Soloman & Almena
                        Compleat Gamester, by Seymore
                        Hoile’s Games 
                        Inocent imposture or Supposed Daughter
                        Nature Displayd—by Mr Humphreys
                        The Life of Oliver Cromwell
                        Yorricks Sermons 2 Vol:
                        The Wisdom of God in the Creation
                        Sick Man Visited
                        Churchils Sermons
                        Exposition of the 39 Articles of the Church of England
                        Trial of the 7 Bishops
                        Dessertation on the Mosaical Creation
                        Several old Sermon & Religious Books that probably may
                            never be read again—I did not think worth Listg
                        Some Pamphlets, Plays &c. &c. of but little worth
                        Henry Dagge Esqr. on Criminal Law 3 Vol: unbound.
                        The Above are a List of Books now at Mount Vernon.

                    